Citation Nr: 0718929	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1968 to July 
1975.  He died in May 1998.  The appellant claims benefits as 
his surviving spouse. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for the cause of the veteran's death.  The Board 
denied the claim in May 2004.  The appellant filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in January 2005, the Court 
granted a Joint Motion for Remand, and vacated the Board's 
May 2004 decision.  The Board Remanded the claim in May 2005.  
The claim returns to the Board following additional 
development. 

In March 2007, the Board referred the claim for medical 
expert opinion.  The appellant was provided notice of the 
request for the opinion and was provided a copy of the 
opinion.  Appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that the veteran 
died of liver failure; no other significant conditions 
contributing to the cause of death are listed on the death 
certificate.

2.  The medical opinions of record establish that the 
veteran's alcohol abuse was a longstanding addiction prior to 
his service, and that the veteran's alcoholism was not caused 
by any incident of service or by service-connected post-
traumatic stress disorder (PTSD), but the medical evidence 
also establishes that the veteran's PTSD aggravated the 
veteran's alcohol abuse.


3.  The veteran's service-connected PTSD contributed 
substantially and materially to the severity of his 
alcoholism and subsequent alcoholic liver disease, liver 
failure, and death.


CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
PTSD should be considered the cause of his death, even though 
the veteran died from liver failure.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Because the 
decision herein is favorable to the appellant, further 
discussion of the VCAA is not required, as any further action 
to comply with the VCAA would be adverse to the appellant's 
interest.

Law and regulations applicable to service connection for the 
cause of death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312.  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).

Although the law prohibits compensation for primary alcohol 
abuse which begins in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol abuse, the law does not prohibit compensation 
for an alcohol abuse disorder which is secondary to an 
established service-connected condition (such as when 
secondary to a service-connected psychiatric disorder).  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).

Facts and analysis

During his lifetime, the veteran was granted service 
connection for PTSD after he sought service connection for 
that disorder in 1996.  At the time of his death, the 
veteran's service-connected PTSD was evaluated as totally 
(100 percent) disabling, effective from December 1995 until 
the veteran's death in May 1998, but permanency of that total 
rating had not been established.  

Service medical records do not show the presence of any liver 
abnormality in service.  However, the personnel records do 
show reduction in rank prior to discharge.  Later records 
reflect that the veteran reported that he received 
punishments in service for being absent without leave and for 
drinking on duty. 

The veteran underwent alcohol detoxification in 1989.  The 
police found the veteran disoriented and wandering in the 
streets, and took him to a hospital.  Private clinical 
records reflect that the veteran had further private 
treatment for disorders related to alcohol abuse from 1989 to 
1992.  

Records of a VA domiciliary alcohol treatment program reflect 
that the veteran was treated from December 1995 to May 1996, 
after transfer from a VA hospital where he had undergone 
primary rehabilitation from alcohol dependence.  The final 
diagnoses included alcohol dependence and mixed substance 
abuse in remission, and PTSD.  An alcohol and drug counselor 
assessment in January 1996 disclosed a history of alcohol 
experimentation dating to the age of 8 or 9, and a pattern of 
regular drinking dating to age 13. 

A psychology service evaluation in January 1996 discloses 
that PTSD was diagnosed in 1992.  The veteran reported that 
his alcohol dependence had begun during adolescence.  A 
diagnostic summary dated in January 1996 noted that the 
veteran, who was then 49 years old, had a 38-year history of 
alcohol abuse.  He said he had been arrested at least 20 
times for alcohol-related incidents, and had received two 
Article 15's while in service for AWOL and drinking on duty.  
He also said that he had had 20 to 25 jobs since his 
discharge from service.  He attributed his problems with his 
past jobs to "stress."  He said the stress would build, 
then he would have Vietnam related flashbacks which led to 
depression, and then he would self-medicate.

The veteran was hospitalized in a PTSD treatment program from 
May 1996 to June 1996.  He complained of depression, which 
was manifested as anger, as well as irritability, anxiety, 
flashbacks, recurrent nightmares, intrusive thoughts, rage, 
hyper-startle response, hypervigilance, survival guilt, sleep 
disturbance, and problems with authority figures.  He said he 
started abusing alcohol while in the combat zone, but 
reported use of alcohol beginning as a minor, and said that 
he had been arrested on one occasion as a minor due to 
drinking. 

February 1997 and July 1997 clinical records reflect hat the 
veteran required acute detoxification.  Diagnoses on 
discharge included alcohol dependence, PTSD by history, 
alcohol withdrawal seizure disorder, and alcoholic liver 
disease.

On a VA psychiatric examination in September 1997, the 
veteran said he had begun drinking heavily following his 
service in Vietnam.  He was noted to be divorced.  In 
December 1997, the veteran was again hospitalized in a VA 
facility for alcohol detoxification.

In May 1998, the veteran was hospitalized in a VA facility, 
with multiple symptoms including jaundice, ascites, and 
edema.  He said he had not taken any of his medications for 
several weeks prior admission.  He reported a history of 
drinking a case or two a day of beer intermixed with heavy 
amounts of various hard liquors since he was a teenager.  The 
primary diagnosis was end stage liver disease from alcoholic 
cirrhosis.  Secondary diagnoses included PTSD.  The veteran's 
death certification reflects that he died while in the VA 
hospital, at the age of 52, of liver failure.

A VA medical opinion was obtained in May 2003.  The reviewer 
concluded that the veteran's drinking problem started well 
before his entrance into service, and that his alcohol 
problem and an underlying mood disorder because of childhood 
abuse was already part of his emotional make-up by the time 
he entered service.  The reviewer opined that the veteran had 
PTSD from childhood abuse prior to his in-service stressors, 
and further concluded that the veteran's alcohol abuse 
started much earlier than the service-related PTSD.

The Board's May 2005 Remand, pursuant to the Court's January 
2005 Order and a January 2005 Joint Motion to Vacate and 
Remand, requested an opinion which was more complete than the 
opinion rendered in May 2005, after records dated from 1988 
to 1992 were located.  

In an opinion rendered in July 2006, the VA reviewer 
concluded that the veteran's alcohol abuse was a separate 
entity from his PTSD, and the reviewer opined that the 
veteran's choice to drink at the cost of his own life could 
not be associated with the veteran's PTSD.  The examiner 
opined that the veteran's PTSD did not contribute to the 
cause of death.  

However, the July 2006 VA opinion did not discuss the 
additional evidence which had been obtained on Remand.  In 
May 2007, the Board obtained an independent medical opinion.  
The reviewer concluded that the evidence established that the 
veteran's PTSD did not cause the veteran's alcohol abuse, 
since the veteran began use of alcohol at an early age and 
regular abuse of alcohol as an adolescent.  The reviewer also 
concluded that it was not possible to state whether the 
veteran's PTSD aggravated his alcohol abuse while the veteran 
was in service without resorting to speculation, since there 
were no medical records reporting treatment for alcohol abuse 
or alcohol dependence while the veteran was in military 
service.  The reviewer concluded that the veteran's report 
that he received military punishment for drinking on duty 
establishes that he continued to use alcohol in service but 
there was insufficient evidence to determine whether the 
amount of drinking or the veteran's drinking pattern in 
service was worse than prior to service.

However, the reviewer concluded that the veteran's PTSD 
aggravated his alcohol abuse after the veteran's service 
discharge.  Their reviewer discussed specific items in the 
record that led to this conclusion, such as the veteran's 
statements that stress provoked flashbacks and nightmares of 
his Vietnam experiences, which caused him to feel depressed, 
and when this happened, he used alcohol to medicate these 
feelings.  That reviewer noted the veteran's reports to some 
providers that he drank alcohol and used marijuana to numb 
his feelings.  That reviewer also discussed medical 
literature which was consistent with such a finding.

The reviewer who provided the May 2007 opinion further 
concluded that the veteran's PTSD materially contributed to 
the veteran's death, because the veteran reported drinking 
more heavily after service.  That reviewer discussed the 
possibility that the veteran's alcohol use might have 
progressed to addiction, alcoholic liver disease, and death 
in the absence of the Vietnam service and PTSD.  The 
reviewer, however, concluded that the veteran's reports of 
his history, together with the known medical literature, 
supported a conclusion that the veteran's tendency to use 
alcohol was materially contributed to by PTSD.  The reviewer 
concluded that it was not possible to establish an exact 
percentage contribution of the veteran's PTSD to his 
alcoholism without resort to speculation.  However, the 
reviewer concluded that the veteran's pre-service early 
alcohol use and his post-service use associated with PTSD 
were about equally of the veteran's death.  The reviewer 
concluded that the veteran's PTSD contributed 50% to the 
veteran's alcoholism and subsequent alcoholic liver disease, 
liver failure, and death.  This meant, the reviewer 
concluded, that it was at least as likely as not that the 
veteran's PTSD was the cause of his death.

The May 2007 opinion is persuasive because it is detailed and 
well-reasoned.  The reviewer not only stated that he reviewed 
relevant clinical records, but he also described the details 
of those reports that he found significant, and he explained 
why he found those details significant in the context of the 
veteran's case.  The report reflects that the reviewer 
considered all the evidence in light of the reviewer's 
medical knowledge.  As such, this 2007 medical opinion is 
highly persuasive and of great weight.  

There is evidence of record which is favorable to the 
appellant's claim and evidence which is unfavorable.  While 
there are two opinions of record which are unfavorable to the 
appellant's claim, compared to the one opinion which is 
favorable to the claim, the Board finds that the favorable 
opinion is of at least as much weight and persuasive value 
are the two unfavorable opinions, because the unfavorable 
opinions are far less detailed, do not discuss all the 
evidence of record, and do not address each of the possible 
legal bases for service connection for the cause of a 
veteran's death.  

Service connection for alcohol abuse, as a primary 
disability, is prohibited, even if of service onset.  
38 U.S.C.A. § 105.  Sections 1110 and 1131 prohibit the 
payment of disability compensation for a substance-abuse 
disability, whether claimed on the basis of direct or 
secondary service connection.  VAOPGCPREC 7-99.  Thus, the 
veteran could not, during his lifetime, obtain payment of 
compensation for any disability due to alcohol abuse.  

Nevertheless, service connection may be granted for alcohol 
abuse, and disabilities resulting therefrom, if the alcohol 
abuse is secondary to or aggravated by service-connected 
PTSD.  However, the statutory preclusion of direct service 
connection for substance abuse does not preclude establishing 
service connection for an alcohol or drug abuse disability 
secondary to a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368, 1376 (2001).  Compensation for a 
disability so service-connected is barred, however.  
VAOPGCPREC 7-99,  5, 6, 7.  

However, since the appellant seeks service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310, not 
under 38 U.S.C.A. § 1110 or 1131, the law does not preclude 
an award to her of payment of DIC benefits based on 
aggravation of a substance abuse disorder.  VAOPGCPREC 7-99 
(holding at C).  

Since the medical evidence is essentially in equipoise to 
establish that the veteran's PTSD was 50 percent or more 
responsible for the cause of the veteran's death, the 
evidence is in equipoise to establish service connection for 
the cause of the veteran's death.  

Since the evidence establishes that the veteran's alcohol 
abuse was aggravated by his service-connected PTSD, and that 
such aggravation contributed materially and substantially to 
the veteran's death, the criteria for service connection for 
the cause of the veteran's death are met.  The appeal is 
granted.



ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


